Citation Nr: 0619580	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  02-19 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected lumbosacral strain with degenerative 
disc disease.


REPRESENTATION

Veteran represented by:	Armed Forces Service 
Corporation


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran had active service from November 1977 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Washington, DC.  In 
December 2003, the Board remanded the appeal for further 
development.


FINDINGS OF FACT

Since October 1, 2000, the veteran's lumbosacral strain with 
degenerative disc disease has been manifested by pain and 
slight limitation of extension of the lumbar spine due to 
pain; however, even when pain is considered, the veteran's 
disability is not shown to result in functional loss 
consistent with or comparable to fracture of vertebra; 
ankylosis of any portion of the spine; moderate limitation of 
motion of the lumbar spine; lumbosacral strain with muscle 
spasm on extreme forward bending with loss of lateral spine 
motion, unilateral, in standing position; or forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or to otherwise result in 
functional loss due to limitation of motion that warrants the 
assignment of a higher evaluation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected lumbosacral strain with degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59 (2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001) (effective 
through September 25, 2003); 68 Fed. Reg. 51,454 (Aug. 27, 
2003), 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003) 
(effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  The initial 
May 2001 notice letter did not inform the veteran of the 
information and evidence needed to establish a disability 
rating or effective date for his claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In an analogous case, 
the United States Court of Appeals for Veterans Claims 
(Court) acknowledged that, where the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Rather, the veteran has the right 
to content complying notice and proper subsequent VA process.  
Id.

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice regarding disability ratings and 
effective dates was provided to the veteran after the initial 
AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of a May 2005 notice letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) with respect to a claim for a higher initial 
disability rating.  The May 2005 letter informed the veteran 
of the information and evidence needed to substantiate a 
claim for a higher rating.  The letter also informed him of 
his and VA's duties in obtaining evidence, and specifically 
asked him to send any evidence in his possession that 
pertains to his claim.  

In addition, in a March 2006 notice letter, the veteran was 
notified of the evidence required for the assignment of an 
effective date.  To date, the veteran has not responded with 
any additional evidence.  Furthermore, for the reasons 
described below, the higher initial disability rating sought 
is being denied and neither a new disability rating nor 
effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to these issues.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2005) (harmless error).  

VA also provided the veteran with a copy of the appealed May 
2002 rating decision, September 2002 statement of the case, 
December 2003 Board decision and remand, and January 2006 
supplemental statement of the case.  These documents provided 
notice of the law and governing regulations, including the 
former and revised regulations with respect to the evaluation 
of disabilities of the spine, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, a VA examination report, and 
statements made by and on behalf of the veteran in support of 
his claim.  

In the December 2003 remand, the Board requested, in part, 
that the RO afford the veteran VA examinations to determine 
the current severity of his service-connected lumbosacral 
strain with degenerative disc disease.  Accordingly, the RO 
scheduled the veteran for his examinations.  In a February 
2005 letter, the RO also informed the veteran of the 
consequences of failing to report for such examination, 
namely that the claim would be decided based on the evidence 
of record.  The record shows that the veteran did not report 
for his examination.  Furthermore, the record does not show 
that the veteran contacted the VAMC to reschedule.  In this 
regard, the Board observes that VA's duty to assist is not a 
one-way street; the veteran also has an obligation to assist 
in the adjudication of his claim.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Thus, the Board observes that VA 
has made reasonable efforts to afford the veteran VA 
examinations in conjunction with this appeal.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's lumbosacral strain with degenerative disc 
disease has been evaluated as 10 percent disabling under 
Diagnostic Code 5237.  The Board notes that the disability 
was initially evaluated under Diagnostic Code 5295.

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002)).  Those provisions, which 
became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome (IDS) (as in effect through 
September 22, 2002).  The Board observes that the regulations 
were further revised, effective from September 26, 2003.  68 
Fed. Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and 
injuries of the spine are now evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243, with Diagnostic 
Code 5237 as the new code for lumbosacral or cervical strain 
and Diagnostic Code 5243 as the new code for IDS.  

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran filed his claim prior to September 23, 2002, the 
Board will consider all three versions of the rating criteria 
and apply the criteria that are most favorable to the 
veteran.  

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, the following evaluations are assignable for IDS: 

60 percent for pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
veteran's diseased disc, with little intermittent relief; 
40 percent for severe IDS manifested by recurring attacks, 
and with intermittent relief; 
20 percent for moderate IDS manifested by recurring 
attacks; and 
10 percent for mild IDS.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Under Diagnostic Code 5293, in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The Diagnostic Code defined an incapacitating episode as a 
period of acute signs and symptoms due to IDS that requires 
bed rest and treatment prescribed by a physician.  Id.

The following evaluations are assignable for IDS based on 
incapacitating episodes: 

60 percent where incapacitating episodes have a total 
duration of at least 6 weeks during the past 12 months;
40 percent where incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months; 
20 percent where incapacitating episodes have a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; and 
10 percent where incapacitating episodes have a total 
duration of at least one week but less than two weeks 
during the past 12 months.  

Id.

Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from IDS that are present constantly or nearly so.  
Orthopedic and neurologic disabilities are to be evaluated 
using criteria for the most appropriate diagnostic code or 
codes.  If IDS is present in more than one spinal segment, 
provided that the effects seen in each spinal segment are 
clearly distinct, each segment should be evaluated on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

Under Diagnostic Code 5295, in effect through September 25, 
2003, the following evaluations are assignable for 
lumbosacral strain: 

40 percent for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion;
20 percent for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position;
10 percent for lumbosacral strain with characteristic pain 
on motion; and
0 percent for lumbosacral strain with slight subjective 
symptoms only.

38 C.F.R. § 4.71a (2001).

Under the current General Rating Formula for Diseases and 
Injuries of the Spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), effective from September 26, 2003, the following 
evaluations are assignable with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  

100 percent for unfavorable ankylosis of the entire spine;
50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; 
40 percent for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;  
30 percent for forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine;  
20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; and
10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the 
height.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a (2005).  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

III.  Analysis

After review, the Board concludes that the preponderance of 
the evidence is against a finding for an initial rating in 
excess of 10 percent for the veteran's service-connected 
lumbosacral strain with degenerative disc disease.  In this 
regard, the Board finds that none of the versions of the 
rating criteria is more favorable for the veteran's claim.  

As discussed earlier, the veteran failed to report to 
scheduled VA examinations that might have provided insight 
into the current nature and severity of his disability, 
including the presence of any chronic neurologic 
manifestations reflective of IDS.  Therefore, his failure to 
cooperate with VA has made it impossible to obtain the 
evidence.  See 38 U.S.C.A. §§ 5103A, 5107; Wood, supra at 
193.  As a result, the Board is now compelled to adjudicate 
the claim based on the existing record, which is negative for 
objective medical evidence of chronic neurologic 
manifestations.  

Initially, the Board finds that a higher rating is not 
warranted under any version of Diagnostic Code 5293/5243 for 
IDS.  Although the veteran complained of pain radiating down 
to his left leg, the objective medical evidence fails to show 
that he has any chronic neurological manifestations 
reflective of IDS.  In this regard, the Board notes an April 
2000 entry in his service medical reflecting the examiner's 
opinion that the clinical symptoms do not agree with left 
buttock pain radiating to the posterolateral thigh to the 
knee.  The Board also notes a May 2000 entry in the service 
medical records showing negative straight leg raise test, 5/5 
motor strength, intact sensory, and 2+ symmetrical reflexes.  
Lastly, the Board notes a May 2001 VA examination report 
showing that the veteran was neurologically intact with 
normal reflexes, that he had no spasms, and that he had a 
negative straight leg raise test bilaterally.  In sum, the 
medical evidence fails to show that he has any chronic 
neurological manifestations reflective of IDS.  Thus, the 
regulations for evaluating IDS are not applicable.  

With respect to Diagnostic Code 5295, in effect through 
September 25, 2003, the Board finds that the veteran's 
disability is not reflective of lumbosacral strain with 
muscle spasm on extreme forward bending or loss of lateral 
spine motion in standing position (criteria for a 20 percent 
rating).  In this regard, the Board observes that none of the 
medical evidence shows that the veteran has spasms or loss of 
lateral spine motion.  Of note, the May 2001 VA examination 
report reflects no spasms, and that the veteran's range of 
motion of the lumbar spine consisted of right and left 
lateral flexion to 40 degrees and right and left rotation to 
35 degrees.  

Under the current rating criteria, in effect since September 
26, 2003, the Board finds that the veteran's disability is 
not reflective of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis (criteria for a 20 percent rating).  In this regard, 
the Board notes that the May 2001 VA examination found 
flexion to 95 degrees, the combined range of motion of 265 
degrees (flexion to 95 degrees, extension to 20 degrees, 
right and left lateral flexion to 40 degrees, and right and 
left rotation to 35 degrees), and normal posture and gait.  
Indeed, his disability picture arguably fails to meet the 
current 10 percent rating.

The Board notes the veteran's complaints of pain; however, 
the Board reiterates that this disability is evaluated based 
on limitation of motion due to pain.  Thus, given the above 
range of motion findings, which are consistent with a 
noncompensable evaluation under the current rating criteria, 
a rating greater than 10 percent is not appropriate.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Furthermore, the 
May 2001 VA examination report reflects that only the 
veteran's extension was limited due to pain.  Moreover, the 
examiner specifically stated, in relation to DeLuca factors, 
that range of motion of the lumbar spine is limited by pain 
only.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's lumbosacral strain with 
degenerative disc disease.  After review, however, the Board 
finds that a higher rating is not warranted under either 
rating criteria in effect prior to September 23, 2002, or 
from September 23, 2002, to September 25, 2003.  The Board 
specifically notes that his disability is not reflective of 
moderate limitation of motion of the lumbar spine to warrant 
a 20 percent rating under Diagnostic Code 5292.  In this 
regard, the Board notes that the May 2001 VA examination 
report shows loss of motion in only one plane, that of 
extension.  Thus, even considering the veteran's complaints 
of pain, the Board finds that his disability picture more 
closely approximates the criteria for a 10 percent 
evaluation, that of slight limitation of motion of the lumbar 
spine.  See id.

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

The Board notes the May 2003 letter from D.M., who worked 
with and supervised the veteran during active duty from 1996 
to July 2000.  Initially, the Board notes that the time 
period falls during the veteran's period of active service, 
and from several months to almost 4 years prior to the 
effective date of the grant of service connection for the 
veteran's disability.  Thus, the Board finds that the 
statements contained in the letter are not as probative as 
those of more recent findings, including those in the May 
2001 VA examination report.  Secondly, the letter only 
indicates the presence of pain due to his back, the sometimes 
need for more preparation time setting up classrooms, and the 
relatively more frequent times the veteran had to sit 
compared to other instructors.  Thus, as noted above, the 
veteran's disability has not been shown objectively to 
interfere markedly with employment.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 10 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

An initial disability rating in excess of 10 percent for the 
service-connected lumbosacral strain with degenerative disc 
disease is denied.




____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


